Citation Nr: 0001179	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
carcinoma of the left testicle as a result of treatment at a 
Department of Veterans Affairs facility in 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996, in which 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
carcinoma of the left testicle as a result of treatment at a 
VA medical facility in 1986.  The veteran subsequently 
perfected an appeal of that decision.

In an August 1997 decision, this case was remanded to the RO 
for additional development.  While the RO was completing the 
development requested in the remand the veteran moved to 
Kentucky.  As a result, his claims file was transferred to 
the Louisville, Kentucky, RO.  Upon completion of the 
development requested, the Louisville, Kentucky, RO denied 
the veteran's claim.  Accordingly, this case is properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  In January 1986, the veteran was treated at a VA medical 
facility for complaints regarding his right testicle.

2.  At a private medical facility, the veteran was treated on 
July 27, 1987, for a swollen left testicle of three days 
duration, and in August 1987 he was diagnosed with carcinoma 
of the left testicle and had a left radical orchidectomy.  

3.  The evidence of record does not establish that the 
veteran's carcinoma of the left testicle was caused by or 
related to treatment he received at a VA medical facility in 
January 1986.  

4.  There is no competent evidence of additional disability 
as the result of VA medical treatment.



CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a lack of appropriate treatment at a VA facility 
in January 1986 is not well-grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he was treated at a VA medical 
facility for a "left" testicle problem in January 1986, at 
which time they did a sonogram, which he reports was within 
normal limits.  Approximately 18 months later, in July 1987, 
he was treated for a swollen left testicle, and in August 
1987 had a left radical orchidectomy due to embryonal 
carcinoma of the left testis.  He contends that had the VA 
been more thorough in their January 1986 examination his 
cancer would have been detected earlier and the orchidectomy, 
which has interfered with his procreative abilities, may not 
have been necessary.

The regulations in effect at the time the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) and the Federal Circuit Court of Appeals, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that the 
elements of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment, since he filed his claim in June 1995.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999).  The provisions of 
38 C.F.R. § 3.358 set forth above are the appropriate 
provisions and are the regulatory criteria that apply to this 
case.  Accordingly, the ultimate issue before the Board is 
whether the VA's treatment of the veteran in January 1986 for 
a right testicle problem should have triggered follow-up 
treatment which would have detected his left testicular 
cancer earlier and thus prevented him from having to 
subsequently have a left radical orchidectomy.  

Turning first to the medical evidence, outpatient treatment 
notes from January 1986 reveal that the veteran was treated 
for complaints of a lump in his right testicle of three to 
four months duration.  In any case, his right testicle was 
noted to be larger than his left testicle.  The veteran 
reported that he was concerned about cancer.  He was referred 
to the genito-urinary clinic for examination.  The notes from 
this examination show that the veteran had a nontender lump 
in his right testicle of three months duration, and that he 
denied trauma to the testicle.  The lump was not painful.  
The examiner noted a one centimeter cyst in the tail of the 
right epididymis, with no testicular mass.  The left testes 
was normal.  A sonogram of the right testes was requested, 
and the impression was a cyst in the right epididymis.  There 
is no indication in these records that the veteran complained 
of, or had problems with his left testicle at this time.  No 
additional genito-urinary treatment is of record except a 
June 1986 consult because the veteran and his girlfriend were 
having trouble getting pregnant after six months of trying.  
He was given advice on the optimum times to attempt 
fertilization, and told to seek treatment only if his 
attempts were unsuccessful for an entire year.  The Board 
also notes that all attempts to obtain a copy of the sonogram 
were unsuccessful as the VA medical facility had no records 
of the sonogram.

In July 1987 the veteran was treated at a private medical 
facility with complaints of a swollen left testicle of three 
days duration.  He was noted to have a positive family 
history of testicular cancer.  Surgery was performed in 
August 1987, and revealed a solid nodule approximately 
quarter size in the upper part of the left testicle.  A left 
radical orchidectomy was done, and the veteran was diagnosed 
with embryonal cell carcinoma of the left testis.

In April 1999 the veteran was given a VA examination by a 
urologist.  The urologist found no evidence of cancer in the 
right testis.  He further opined that it was unlikely that 
the left testicular carcinoma was visible at the time of the 
January 1986 examination because the "doubling time for 
embryonal carcinoma is measured in days, or weeks not 
months" and the carcinoma would have been huge in mid-1987 
had it been visible in January 1986, some 18 months prior to 
that time.  As noted in the surgical notes, the carcinoma was 
only quarter size at the time of the surgery.  The examiner 
also noted that follow-ups on a simple epididymal cyst are 
normally based on symptoms, and that the absence of pain and 
the normal sonogram at the time of the examination would 
"make a single visit acceptable."  The Board further notes 
that in June 1986 although the veteran complained of not 
being able to impregnate his girlfriend, he did not mention 
any specific problems with either his right or his left 
testicles.  Given his concerns about cancer and his 
willingness to seek treatment for such problems as evidenced 
in the record, the failure to report any such problems at 
that time would seem to indicate that no swelling or growths 
were present at that time, some six months after his January 
1986 treatment for a right testicle problem.  

Based on the evidence, the Board finds that the veteran has 
not provided any competent evidence to establish that he has 
additional disability due to the VA's treatment in January 
1986.  He offers only lay opinion concerning a relationship 
between his July 1987 cancer and possible detection by the VA 
prior to that time.  The mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence, 
will not constitute a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  The veteran is not 
medically trained and, hence, is not qualified to offer a 
medical opinion attributing additional disability to VA care 
or hospitalization.  

In addition, the veteran's claim of additional disability is 
not otherwise borne out by the evidence of record, and his 
statements, on their own, are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, he asserts, in effect, that had the VA 
followed-up on his right testicle, they would have noticed a 
problem with his left testicle.  Medical records show that 
his left testicle was only swollen for three days prior to 
his surgery for cancer, and the veteran reported no symptoms 
in June 1986 when consulting the VA regarding his feared 
infertility.  Further, and significantly, the most recent VA 
examiner specifically opined that the follow-up on the 
veteran's right epididymal cyst in January 1986 was not 
abnormal, and that his left testicular cancer was not visible 
eighteen months prior to his treatment therefor.  There is no 
medical evidence of record refuting that opinion.  As there 
is no competent evidence of additional disability as a result 
of the January 1986 treatment at a VA facility, the veteran 
is not entitled to compensation for such disability under 
38 U.S.C.A. § 1151.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the veteran has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 
ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of a lack of appropriate treatment at 
a VA facility in January 1986 is denied.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

